NUMBER 13-19-00537-CV

                                 COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                           IN RE ALMA RODRIGUEZ MEDINA


                           On Petition for Writ of Mandamus.


                                         ORDER

  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

       Relator Alma Rodriguez Medina filed a petition for writ of mandamus in the above

cause on October 18, 2019. Through this original proceeding, relator seeks to compel

the trial court to vacate two orders signed on September 17, 2019 granting a special

appearance in favor of the real party in interest Levy Medina Sanchez.

       The Court requests that the real party in interest, Sanchez, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                 PER CURIAM

Delivered and filed the
21st day of October, 2019.




                             2